Eberhahdt, Judge.'
In a suit against a corporation by one who, while its president, made advances to third parties allegedly “for the sole benefit of the [corporation] . . . with [its] knowledge and consent, and [under] an express agreement by it” to repay the advances, the overruling of a general demurrer, unexcepted to, becomes the law of the case, McDougal v. Johnson, 104 Ga. App. 233 (1), 234 (121 SE2d 417) and citations, and the issue of whether the plaintiff, as president of the corporation, was authorized to make the advances on its behalf can not now be raised. The allegations of the petition were supported by the evidence. Consequently there is no merit in the motion for new trial on the general grounds only.

Judgment affirmed.


Felton, C. J., and Russell, J., concur.